PER CURIAM.
Appellant’s probation was revoked for failure to pay restitution, a fine, the public defender’s fee and costs of supervision, and for failure to file monthly reports. There was no evidence to show that appellant was able to pay the various sums, and we order that those violations be stricken from the order. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979). However, we have reviewed the transcript of the revocation hearing and are satisfied that the trial court was more concerned with appellant’s failure to maintain regular contact with his probation supervisor than with his failure to make payments. Cf. Tuff v. State, 338 So.2d 1335 (Fla. 2d DCA 1977). Therefore, we AFFIRM the order revoking the appellant’s probation.
HOBSON, Acting C. J., and OTT and RYDER, JJ., concur.